Citation Nr: 0109607	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran's Social Security benefits are properly 
included as countable income for purposes of improved 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1973.

In June 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO), Seattle, Washington, concluded that the 
veteran's Social Security payments should be included in 
determining the veteran's countable income for VA improved 
disability pension benefits.


FINDINGS OF FACT

1.  The veteran was awarded improved disability pension 
benefits, effective in July 1996; he was not receiving Social 
Security benefits at that time.  

2.  The veteran was subsequently awarded Social Security 
disability benefits.


CONCLUSION OF LAW

The veteran's payments of Social Security benefits are 
properly included as countable income for purposes of 
improved disability pension benefits.  38 U.S.C.A. §§ 1503, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is that his monthly Social Security 
payment should not be included as countable income for 
purposes of improved disability pension benefits.  The record 
reflects that the veteran was initially awarded improved 
disability pension benefits commencing in July 1996.  As of 
July 1996 he had no countable income for VA purposes.  The 
veteran was subsequently awarded Social Security disability 
benefits and VA took action to reduce the amount of his 
monthly improved disability pension payment.

The veteran has maintained that his Social Security payments 
should not count as income as he is being penalized for 
either working or not receiving Social Security benefits.  
His representative has argued that it is not clear that the 
veteran is aware which benefit he is receiving, Supplemental 
Security Income or Social Security disability benefits.

While the veteran argues that he is placed in a difficult 
position regarding his being penalized for working, the Board 
of Veterans' Appeals (Board) is not in a position to address 
the veteran's regrettable situation.  Rather, our review is 
limited to the legal question of whether the veteran's Social 
Security benefits should be counted as income for VA improved 
disability pension purposes.

The veteran's representative has argued that it is not clear 
to the veteran which benefit he is receiving, Supplemental 
Security Income or Social Security disability benefits.  
However, the record shows that VA was informed in December 
1997 that the veteran was receiving benefits from the Social 
Security Administration.  No payment of Supplemental Security 
Income was reported as being paid to veteran.

The veteran acknowledged that he was receiving Social 
Security benefits in his January 1999 Eligibility 
Verification Report.  There can be no question but that the 
benefits paid to the veteran were Social Security benefits 
and not Supplemental Security Income as the record shows that 
the veteran was issued "Form SSA-1099-SOCIAL SECURITY 
BENEFIT STATEMENT" for tax year 1998.

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In determining 
income for purposes of entitlement to improved disability 
pension, payments of any kind or from any source are counted 
as income during the 12 month annualization period in which 
received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.
The following shall be excluded from countable income for the 
purpose of determining entitlement to improved pension:  
Donations from public or private relief or welfare 
organizations; VA pension benefits; expenses of the veteran's 
last illness, burial and just debt; reimbursements of any 
kind for any casualty loss; profit realized from the 
disposition of real or personal property other than in the 
course of a business; amounts in joint accounts in banks and 
similar institutions acquired by reason of the death of the 
other joint owner; amounts paid for unreimbursed medical 
expenses to the extent that such amounts exceed 5 percent of 
the maximum annual rate of pension; expenses paid by a 
veteran or a surviving spouse pursuing a course of education 
or vocational rehabilitation or training; and in the case of 
a child, any current work income with certain limitations.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.272.

However, Social Security benefits payments such as in this 
case are not included among the exceptions from countable 
income for improved pension set forth in 38 U.S.C.A. § 1503 
and 38 C.F.R. § 3.272.  In view of the above, the Board 
concludes that the veteran's Social Security benefits 
payments are properly included as countable income for 
purposes of improved disability pension benefits.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.23, 3.271, 3.272.  
The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

The veteran's Social Security benefits are properly included 
as countable income for purposes of improved disability 
pension benefits.  The appeal is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

